 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    EDDIE Z. GARCIA,                          Case No. CV 18-08198 MWF (AFM)
12
                          Plaintiff,
            v.                                  ORDER DISMISSING COMPLAINT
13
                                                WITH LEAVE TO AMEND
14    JEFFERY ANDREW, et al.,
15
                          Defendants.
16

17         Plaintiff, a state prisoner currently held at the California Men’s Colony State
18   Prison in San Luis Obispo, California, filed this pro se civil rights Complaint
19   pursuant to 42 U.S.C. § 1983 on September 21, 2018. (ECF No. 1.) Plaintiff
20   subsequently was granted leave to proceed without prepayment of the filing fees.
21   (ECF No. 6.) The Complaint names as defendants eight deputy sheriffs with the
22   Palm Desert Sheriff’s Department; all defendants are named in their official as well
23   as individual capacities. (ECF No. 1 at 2-5.) Plaintiff’s claims appear to arise from
24   an incident on October 30, 2016, during which the deputies are alleged to have used
25   excessive force against plaintiff.    (Id. at 3-5.)   Plaintiff’s Complaint does not
26   expressly set forth any claims, and it does not appear to seek any relief.
27         The Court has screened the Complaint prior to ordering service for purposes
28   of determining whether the action is frivolous or malicious; fails to state a claim on
 1   which relief may be granted; or seeks monetary relief against a defendant who is
 2   immune from such relief. See 28 U.S.C. §§ 1915(e)(2), 1915A(b). The Court’s
 3   screening of the pleading under the foregoing statutes is governed by the following
 4   standards. A complaint may be dismissed as a matter of law for failure to state a
 5   claim for two reasons: (1) lack of a cognizable legal theory; or (2) insufficient facts
 6   under a cognizable legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d
 7   696, 699 (9th Cir. 1990); see also Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir.
 8   2015) (when determining whether a complaint should be dismissed for failure to state
 9   a claim under 28 U.S.C. § 1915(e)(2), the court applies the same standard as applied
10   in a motion to dismiss pursuant to Rule 12(b)(6)). In determining whether the
11   pleading states a claim on which relief may be granted, its allegations of material fact
12   must be taken as true and construed in the light most favorable to plaintiff. See Love
13   v. United States, 915 F.2d 1242, 1245 (9th Cir. 1989). However, the “tenet that a
14   court must accept as true all of the allegations contained in a complaint is inapplicable
15   to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Nor is the Court
16   “bound to accept as true a legal conclusion couched as a factual allegation.” Wood
17   v. Moss, 134 S. Ct. 2056, 2065 n.5 (2014) (citing Iqbal, 556 U.S. at 678). Rather, a
18   court first “discounts conclusory statements, which are not entitled to the
19   presumption of truth, before determining whether a claim is plausible.” Salameh v.
20   Tarsadia Hotel, 726 F.3d 1124, 1129 (9th Cir. 2013). Then, “dismissal is appropriate
21   where the plaintiff failed to allege enough facts to state a claim to relief that is
22   plausible on its face.” Yagman v. Garcetti, 852 F.3d 859, 863 (9th Cir. 2017)
23   (internal quotation marks omitted).
24         Further, since plaintiff is appearing pro se, the Court must construe the
25   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
26   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v. Hill, 518
27   F.3d 1152, 1158 (9th Cir. 2008) (because plaintiff was proceeding pro se, “the district
28   court was required to ‘afford [him] the benefit of any doubt’ in ascertaining what

                                                2
 1   claims he ‘raised in his complaint’”) (alteration in original). However, the Supreme
 2   Court has held that “a plaintiff’s obligation to provide the ‘grounds’ of his
 3   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
 4   recitation of the elements of a cause of action will not do. . . . Factual allegations
 5   must be enough to raise a right to relief above the speculative level . . . on the
 6   assumption that all the allegations in the complaint are true (even if doubtful in fact).”
 7   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted,
 8   alteration in original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure
 9   to state a claim, “a complaint must contain sufficient factual matter, accepted as true,
10   to ‘state a claim to relief that is plausible on its face.’ . . . A claim has facial
11   plausibility when the plaintiff pleads factual content that allows the court to draw the
12   reasonable inference that the defendant is liable for the misconduct alleged.” (internal
13   citation omitted)).
14         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
15                A pleading that states a claim for relief must contain: (1) a
                  short and plain statement of the grounds for the court’s
16
                  jurisdiction . . .; (2) a short and plain statement of the claim
17                showing that the pleader is entitled to relief; and (3) a
                  demand for the relief sought, which may include relief in
18
                  the alternative or different types of relief.
19

20   (Emphasis added). Further, Rule 8(d)(1) provides: “Each allegation must be simple,

21   concise, and direct. No technical form is required.” Although the Court must

22   construe a pro se plaintiff’s pleadings liberally, a plaintiff nonetheless must allege a

23   minimum factual and legal basis for each claim that is sufficient to give each

24   defendant fair notice of what plaintiff’s claims are and the grounds upon which they

25   rest. See, e.g., Brazil v. United States Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir.

26   1995); McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991) (a complaint must give

27   defendants fair notice of the claims against them). If a plaintiff fails to clearly and

28   concisely set forth factual allegations sufficient to provide defendants with notice of

                                                 3
 1   which defendant is being sued on which theory and what relief is being sought against
 2   them, the pleading fails to comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d
 3   1172, 1177-79 (9th Cir. 1996); Nevijel v. Northcoast Life Ins. Co., 651 F.2d 671, 674
 4   (9th Cir. 1981). A claim has “substantive plausibility” if a plaintiff alleges “simply,
 5   concisely, and directly [the] events” that entitle him to damages. Johnson v. City of
 6   Shelby, 135 S. Ct. 346, 347 (2014). Failure to comply with Rule 8 constitutes an
 7   independent basis for dismissal of a pleading that applies even if the claims are not
 8   found to be wholly without merit. See McHenry, 84 F.3d at 1179; Nevijel, 651 F.2d
 9   at 673.
10          Following careful review of the Complaint, the Court finds that it fails to
11   comply with Rule 8 because it fails to state a short and plain statement that is
12   sufficient to give each defendant fair notice of what plaintiff’s claims are and the
13   grounds upon which they rest. Further, the Complaint does not seek any relief from
14   any defendant. Accordingly, the Complaint is dismissed with leave to amend. See
15   Rosati, 791 F.3d at 1039 (“A district court should not dismiss a pro se complaint
16   without leave to amend unless it is absolutely clear that the deficiencies of the
17   complaint could not be cured by amendment.”) (internal quotation marks omitted).
18          If plaintiff desires to pursue this action, he is ORDERED to file a First
19   Amended Complaint no later than thirty (30) days after the date of this Order,
20   remedying the deficiencies discussed below. Further, plaintiff is admonished that,
21   if he fails to timely file a First Amended Complaint, or fails to remedy the
22   deficiencies of this pleading as discussed herein, the Court will recommend that this
23   action be dismissed without leave to amend and with prejudice.1
24
     1     Plaintiff is advised that this Court’s determination herein that the allegations in the
25
     Complaint are insufficient to state a particular claim should not be seen as dispositive of
26   that claim. Accordingly, although this Court believes that you have failed to plead sufficient
     factual matter in your pleading, accepted as true, to state a claim to relief that is plausible
27   on its face, you are not required to omit any claim or defendant in order to pursue this action.
28   However, if you decide to pursue a claim in a First Amended Complaint that this Court has
     found to be insufficient, then this Court, pursuant to the provisions of 28 U.S.C. § 636,
                                                    4
 1   A.     Claims against the deputies in their official capacities
 2          The Complaint purports to name each defendant in his or her official capacity.
 3   (ECF No. 1 at 3-5.) Defendants appear to be employees of the Palm Desert Sheriff’s
 4   Department (“PDSD”). (Id. at 2.) However, the Supreme Court has held that an
 5   “official-capacity suit is, in all respects other than name, to be treated as a suit against
 6   the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985). Such a suit “is not a
 7   suit against the official personally, for the real party in interest is the entity.”
 8   Graham, 473 U.S. at 166. Accordingly, any claim against a defendant who is alleged
 9   to be employed by the PDSD in his or her official capacity is treated as a claim against
10   the PDSD.
11          A local government entity such as the PDSD “may not be sued under § 1983
12   for an injury inflicted solely by its employees or agents. Instead, it is when execution
13   of a government’s policy or custom, whether made by its lawmakers or by those
14   whose edicts or acts may fairly be said to represent official policy, inflicts the injury
15   that the government as an entity is responsible under § 1983.” Monell v. Dep’t of
16   Social Servs. of City of New York, 436 U.S. 658, 694 (1978); see also Connick v.
17   Thompson, 563 U.S. 51, 60 (2011) (“local governments are responsible only for their
18   own illegal acts”).
19          Here, the Complaint fails to set forth any factual allegations giving rise to a
20   reasonable inference that a specific policy or custom promulgated by the PDSD was
21   the “actionable cause” of the alleged constitutional violation. See Tsao v. Desert
22   Palace, Inc., 698 F.3d 1128, 1146 (9th Cir. 2012) (“Under Monell, a plaintiff must
23   also show that the policy at issue was the ‘actionable cause’ of the constitutional
24   violation, which requires showing both but for and proximate causation.”). In
25

26   ultimately may submit to the assigned district judge a recommendation that such claim be
     dismissed with prejudice for failure to state a claim, subject to your right at that time to file
27
     Objections with the district judge as provided in the Local Rules Governing Duties of
28   Magistrate Judges.

                                                    5
 1   addition, liability against the PDSD arising from an improper custom or policy may
 2   not be premised on an isolated incident such as referenced in plaintiff’s factual
 3   allegations in the Complaint. See, e.g., Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.
 4   1996) (“Liability for improper custom may not be predicated on isolated or sporadic
 5   incidents; it must be founded upon practices of sufficient duration, frequency and
 6   consistency that the conduct has become a traditional method of carrying out
 7   policy.”); Thompson v. City of Los Angeles, 885 F.2d 1439, 1443-44 (9th Cir. 1989)
 8   (“Consistent with the commonly understood meaning of custom, proof of random
 9   acts or isolated events are insufficient to establish custom.”), overruled on other
10   grounds, Bull v. City & County of San Francisco, 595 F.3d 964, 981 (9th Cir. 2010)
11   (en banc). Plaintiff’s Complaint fails to set forth any factual allegations concerning
12   any practice or custom of the PDSD that he alleges was a “traditional method of
13   carrying out policy” that caused an alleged constitutional violation.
14         Accordingly, the Court finds that plaintiff’s Complaint fails to set forth factual
15   allegations sufficient to allow the Court to draw a reasonable inference that any
16   employee of the PDSD (in his or her official capacity) is liable for any alleged
17   constitutional violation. See, e.g., Iqbal, 556 U.S. at 678.
18   B.    Rule 8
19         Plaintiff’s Complaint violates Rule 8 and fails to state a plausible claim against
20   any named defendant. The Complaint includes some factual allegations in a section
21   entitled “Request for Relief,” but this section appears to begin in the middle of a
22   sentence, and it is not clear if plaintiff intended to include other facts in his
23   Complaint. (ECF No. 1 at 6.)
24         In this section, plaintiff alleges that Deputy Andrew2 shoved plaintiff in the
25   chest, punched plaintiff in the face, threw plaintiff to the ground and then continued
26   to punch plaintiff in the face. Plaintiff told Deputy Andrew that he was not resisting,
27

28
     2 The Court notes that plaintiff spelled the name of this defendant as Andrew, Andrews,
     and Andrew’s in the Complaint. The Court uses “Andrew” for simplicity.
                                                6
 1   but Deputy Andrew continued to assault plaintiff. (Id.) As to the other defendants,
 2   plaintiff merely makes the conclusory allegation that the “other officers joined in and
 3   started beating until [plaintiff] was unconciouse [sic].” (Id.) Plaintiff later woke up
 4   in a hospital, and he suffered fractures and a concussion. (Id.)
 5         In order to state a federal civil rights claim against a particular defendant,
 6   plaintiff must allege that a specific defendant, while acting under color of state law,
 7   deprived him of a right guaranteed under the Constitution or a federal statute. See
 8   West v. Atkins, 487 U.S. 42, 48 (1988).           “A person deprives another ‘of a
 9   constitutional right, within the meaning of section 1983, if he does an affirmative act,
10   participates in another’s affirmative acts, or omits to perform an act which he is
11   legally required to do that causes the deprivation of which [the plaintiffs
12   complains].’” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (quoting Johnson
13   v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (emphasis and alteration in original)).
14   Further, “[g]overnment officials may not be held liable for the unconstitutional
15   conduct of their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S.
16   at 676. Accordingly, if plaintiff wishes to proceed with any federal civil rights claims
17   in this action, plaintiff must set forth simple, direct, and concise factual allegations
18   showing that each official named as a defendant, “through the official’s own
19   individual actions, has violated the Constitution.” Id. at 676-77 (“each Government
20   official, his or her title notwithstanding, is only liable for his or her own
21   misconduct”).
22         In addition, plaintiff’s Complaint fails to raise any specific claim against any
23   defendant. In order to satisfy the requirements of Rule 8, plaintiff’s pleading must
24   set forth a minimum factual or legal basis for each claim that is sufficient to give each
25   defendant fair notice of what plaintiff’s claims are and the grounds upon which they
26   rest. Since plaintiff is a pro se litigant, the Court must construe the allegations of the
27   Complaint liberally and must afford plaintiff the benefit of any doubt. That said, the
28   Supreme Court has made clear that the Court has “no obligation to act as counsel or

                                                 7
 1   paralegal to pro se litigants.” Pliler v. Ford, 542 U.S. 225, 231 (2004). Further,
 2   plaintiff’s Complaint must be adequate to meet the minimal requirement of Rule 8
 3   that a pleading set forth sufficient factual allegations to allow each defendant to
 4   discern what he or she is being sued for. See McHenry, 84 F.3d at 1177; see also
 5   Twombly, 550 U.S. at 555 (“[f]actual allegations must be enough to raise a right to
 6   relief above the speculative level”). In addition, the Supreme Court has held that,
 7   while a plaintiff need not plead the legal basis for a claim, the plaintiff must allege
 8   “simply, concisely, and directly events” that are sufficient to inform the defendants
 9   of the “factual basis” of each claim. Johnson, 135 S. Ct. at 347. Here, plaintiff’s
10   Complaint fails to set forth a simple, concise, and direct statement of the events
11   giving rise to any claim that is sufficient to allow any defendant to discern what he
12   or she is being sued for.
13           Further, to the extent that plaintiff is alleging that excessive force was used
14   against him during an arrest, plaintiff’s claims arise under the Fourth Amendment.
15   The Fourth Amendment “guarantees citizens the right ‘to be secure in their persons
16   . . . against unreasonable . . . seizures’ of the person.’” Graham v. Conner, 490 U.S.
17   386, 394 (1989) (alterations in original). Such claims are “analyzed under the Fourth
18   Amendment’s ‘objective reasonableness standard.’” Saucier v. Katz, 533 U.S. 194,
19   204 (2001) (citing Graham, 490 U.S. at 388). The “reasonableness” of an officer’s
20   actions “must be judged from the perspective of a reasonable officer on the scene,
21   rather than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396. The
22   determination of whether an officer’s use of force was “reasonable” under the Fourth
23   Amendment “requires a careful balancing of the nature and quality of the intrusion
24   on the individual’s Fourth Amendment interests against the countervailing
25   government interests at stake.” Graham, 490 U.S. at 396 (internal quotations
26   omitted). Such an analysis requires “careful attention to the facts and circumstances
27   in each particular case, including the severity of the crime at issue, whether the
28   suspect poses an immediate threat to the safety of the officers or others, and whether

                                               8
 1   he is actively resisting arrest or attempting to evade arrest by flight.” Id. Moreover,
 2   the Supreme Court has held that, in determining whether the force used to effect a
 3   particular seizure is “reasonable” under the Fourth Amendment, “the question is
 4   whether the officers’ actions are ‘objectively reasonable’ in light of the facts and
 5   circumstances confronting them, without regard to their underlying intent or
 6   motivation.” Id. at 397. As the Ninth Circuit has emphasized, “the most important
 7   factor under Graham is whether the suspect posed an immediate threat to the safety
 8   of the officers or others.” C.V. v. City of Anaheim, 823 F.3d 1252, 1255 (9th Cir.
 9   2016) (internal quotation marks omitted). Here, because plaintiff fails to set forth
10   any specific claim, fails to allege whether the use of force took place while he was
11   being arrested or under other circumstances, and does not set forth any factual
12   allegations concerning the crime or crimes for which he appears to have been
13   arrested, it is not clear to the Court what the factual basis may be for any claim that
14   plaintiff wishes to raise under the Fourth Amendment.
15         For these reasons, the Court finds that plaintiff’s Complaint violates Rule 8
16   and fails to state a claim against any defendant upon which relief may be granted
17   because it fails to set forth a simple, concise, and direct statement of the factual and
18   legal basis of each of plaintiff’s claims against each defendant. In particular,
19   plaintiff’s Complaint does not simply, concisely, and directly set forth factual
20   allegations sufficient to raise a reasonable inference that any named defendant took
21   any action, participated in the action of another, or failed to perform an act that he or
22   she was legally required to do that caused a constitutional deprivation. See Leer, 844
23   F.2d at 633.
24         If plaintiff desires to pursue any of his civil rights claims, he should set forth a
25   short, direct, and plain statement of each claim showing that each defendant took a
26   specific action, participated in another’s action, or omitted to perform an action that
27   caused an alleged constitutional deprivation. As discussed above, in order to state a
28   federal civil rights claim against a particular defendant, plaintiff must allege that a

                                                9
 1   specific defendant, while acting under color of state law, deprived him of a right
 2   guaranteed under the Constitution or a federal statute. See West, 487 U.S. at 48.
 3                                      ************
 4         If plaintiff desires to pursue this action, he is ORDERED to file a First
 5   Amended Complaint no later than thirty (30) days after the date of this Order,
 6   remedying the pleading deficiencies discussed above.             The First Amended
 7   Complaint should bear the docket number assigned in this case; be labeled “First
 8   Amended Complaint”; and be complete in and of itself without reference to the
 9   original Complaint, or any other pleading, attachment, or document.
10         The clerk is directed to send plaintiff a blank Central District civil rights
11   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that
12   he must sign and date the civil rights complaint form, and he must use the space
13   provided in the form to set forth all of the claims that he wishes to assert in a First
14   Amended Complaint.
15         In addition, if plaintiff no longer wishes to pursue this action, he may request
16   a voluntary dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a).
17   The clerk also is directed to attach a Notice of Dismissal form for plaintiff’s
18   convenience.
19         Plaintiff is further admonished that, if he fails to timely file a First
20   Amended Complaint, or fails to remedy the deficiencies of this pleading as
21   discussed herein, the Court will recommend that the action be dismissed on the
22   grounds set forth above and for failure to diligently prosecute.
23         IT IS SO ORDERED.
24

25   DATED: 10/11/2018
26
                                            ____________________________________
27                                              ALEXANDER F. MacKINNON
28                                          UNITED STATES MAGISTRATE JUDGE

                                               10
